 144DECISIONSOF NATIONALLABOR RELATIONS BOARDDuroyd Manufacturing,IncandLocal 531, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America Cases2-CA-19172 2-CA-19364, and 2-CA-1939419 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 9 April 1984 Administrative Law Judge EleanorMacDonald issued the attached decisionThe Respondent filed exceptions and a supportingbrief, the Acting General Counsel filed limited exceptions and a supporting brief to which the Respondent filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Orderas modifiedThe judge found that the Respondent did notviolateSection 8(a)(3) by discharging employeeAnthony BakerIn dismissingthis portion of thecomplaint, the judge stated that she did not findany evidence that Baker's discharge related to hisprotected activityWe do not agreeThe Union began its organizing campaign in thefallof 1982,2 at which time Baker signed an authonzation cardOn 29 October, when the Respondent closed its Annex at 11A Kimball Place,Baker, who had been working on the saw, the millingmachine, and drill press, began working as ajanitor and production worker Baker was fired on10 December after an argument with the Respondent'spresident John Pimentel, about leaving earlyfor lunchDuring thisargument,both men usedfoul languageThe judge found that the Respondent firedBakerfor what it perceived as insubordi-nation, concluding that because Pimentel was notaware that Baker had signed an authorization cardfor the Union, Baker s discharge did not relate tohis protected activityWe donot agreewith thejudge's conclusion Even if Pimentel did not knowthat Baker had signed a card, we find, for the reasons setforth below, that the General Counsel hasrTheRespondent has excepted to someof the judges credibility findmgs The Board s establishedpolicy isnot to overrule an administrativelaw judges credibilityresolutions unless theclearpreponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Ctr 1951)We have carefullyexamined the record and find no basis for reversingthe findings2 Unless otherwisespecifiedall datesrefer to 1982clearlydemonstrated that, underWright Line,'Baker s other protected activity was a substantialmotivating factor in his dischargeWe further findthat the Respondent has not shown that it wouldhave discharged Baker absent his union activity aInholding that Baker was unlawfully discharged, we point first to the abundant evidence ofthe Respondent's animus againstthe Union As thejudge found the Respondent was openly hostile tothe Union Specifically, the Respondent dischargedunion supporter Walter Walag in violation of Section8(a)(3)of the Act Further, Respondent,through its president, unlawfullyassistedemploy-ees in filing unfair labor practice charges, solicitedemployees' help in filing these charges, and requested employees' help in getting nd of theUnion The Respondent coercively told its employees that it was aware of their union activities andthreatened them with layoff and plant closure ifthey supported the UnionWe find therefore thatBaker'sdischarge occurredagainst abackground ofthe Respondent's repeated violations of the ActSecondly, there is no question that the Respondent knew of Baker's support for the Union prior tohis dischargeThus, the element of knowledge isclear in view of Baker's credited testimony that hewent to Pimentel sometime after signing the authorization card and firmly refused to sign theunfair labor practice charges against the Union,which were being filed by some employees TheRespondent had further knowledge of Baker sunion activities when Pimentel met with Baker andseveral others representing the Union at a bargainmg session held on 11 NovemberTheGeneralCounsel'sprima facie case isstrengthened by evidence of the Respondent's hostile treatment of Baker Baker credibily testifiedthat on 29 October, after the Annex was closed Pimentel attempted to lay him off with several otheremployees Baker protested and told Pimentel thathe had 4 years' seniority and would not stand forthe layoff Baker added that if he was laid off, hewould go to the National Labor Relations Boardand take the Respondent to arbitration Baker thenleft,tellingPimentel he would be at work onMonday When Baker came into work, he was toldhe had three choices to work as a janitor,get laidoff, or work on the sanding machine Baker chosethe janitor job and after 29 October performedboth janitorial and production dutiesThe judgecredited Baker s testimony that from the time Pi7 251 NLRB 1083(1980) enfd 662 F 2d 899(1stCtr1981) certdenied 455 U S 989(1982) approvedinNLRB v Transportation Managemerit Corp462 U S 393 (1983)* ibid276 NLRB No 25 DUROYD MFG145mentelattempted to lay Baker off on 29 Octoberuntil Baker's 10 December discharge Pimentel wasconstantly harassing Baker with foul language andasking him when he was going to leave On oneoccasion, Pimentel told Baker that Pimentel wastiredof looking at Bakers face and asked himwhen he was going to quit At another time, Pimenteltold Baker, 111 catch you yet and when Ido you re gone' On 10 December, Baker and Pimental argued about Baker s leaving early on hislunchbreakWhen Baker returned from lunch, hewent to Pimentel and asked to be left alone Bothmen used foul language, and Pimentel fired BakerThe judge found that Baker and Pimentel didnot get along and were accustomed to abusingeach other with foul language It is significant thatitwas not until after Baker confronted Pimentelover the attempted layoff on 29 October and hmentel knew that Baker refused to sign, as a charging party, the unfair labor practice charges againstthe Union, and within a month of the 11 Novemberbargaining session, that Baker was discharged forwhat Respondent claimed was the use of profanityIn view of the Respondent's established hostilityagainst the Union, its knowledge of Baker s unionsupport, its discharge of Baker soon after it becameaware of his union activity its failure to disciplineBaker for use of foul language in the past, and itspresident's constant harassment of Baker after 29October, it is clear that the General Counsel hasshown by timing, knowledge,animus, andhostileconduct a prima facie case underWright Line,supra, demonstrating that a motivating factor inBaker'sdischarge was his involvement in union activities 5Because the General Counsel has presented aprima facie case the burden of proof shifted to theRespondent to show that it would have dischargedBaker even in the absence of protected activityThe Respondent attempted to demonstrate that itdischarged Baker for insubordination, specificallyfor Baker's use of foullanguageduring the argumentwith Pimentel on 10 December The Respondent s defense was weakened by the judge'sfinding that in the past Pimentel and Baker hadabused each other with foul language6 and the unIn dismissing the portion of the complaint relating to Bakers dvscharge the judge found no sufficient connection between Baker s signmg of a card and his discharge In so finding the judge retied on herfinding that the Respondent was not aware that Baker had signed an authonzahon card In concluding that Baker s discharge related to protected activity otherthan the signingof a card we find the judge s focus toonarrow since it is clear that the Respondent knew of Baker s other activity in support of the Union namely his refusal to help the Respondent getrid of the Union by signing an unfair labor practice charge and by hisattendance at a negotiation meetingon behalf of the Union6We note that Baker who was credited by the judge testified that inhis conversation with Pimentelon 10 December he did not use profanitycontroverted testimony by Baker that the use ofprofanity was not unusual at Duroyd, especially byPimentel himselfMoreover, the Respondents argument that it fired Baker for insubordination wasfurther undermined by Baker s unrebutted testimony that other employees who had been insubordinatewere not discharged Baker testified that hehad witnessed an employee who had been dunkmg, throw a cup of coffee at Pimentel and he alsosaw two other employees who were drunk atwork None of these employees were dischargedIn view of the common use of profanity at the Respondent s plant, the Respondents tolerance ofBaker's past use of foul language, and its failure todischarge other employees who were insubordinateor used profanity, we find that the Respondent didnot rebut the General Counsel's prima facie caseand we conclude that the Respondent would nothave discharged Baker absent his union activitiesAccordingly, we find that the Respondent, by discharging Baker, violated Section 8(a)(3) of the ActORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent,DuroydManufacturing,Inc,MtVernon, New York, its officers, agents, successors,and assigns,shall take the action set forth in theOrder as modified1Substitute the following for paragraph 1(c)(c)Laying off, discharging, or otherwise discriminating against employees because they supportthe Union "2Substitute the following for paragraphs 2(b)and (c)(b) Offer Walter Walag and Anthony Baker immediate and full reinstatement to their former jobsor if those jobs no longer exist to substantiallyequivalent positions, without prejudice to their senionty or any other rights or privileges previouslyenjoyed, and make them whole for any loss ofearningsand other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the decision(c)Remove from its filesanyreference to theunlawful discriminationagainstWalag and Bakerand notify the employees in writing that this hasbeen done and that such action will not be usedagainst them in any way "3Substitute the attached notice for that of theadministrative law judgeuntil after Pimentel told him he was discharged while Pumentel who wasdiscredited by the judge testified that Baker used foul language before hewas fired 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representstives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT solicit, incite, request, or assistour employees to file unfair labor practice chargeswith the object of ridding ourselves of the UnionWE WILL NOT lay off, discharge, or otherwisediscriminate against our employees because theysupport the UnionWE WILL NOT tell our employees that we knowof their union activities, nor threaten our employeeswith layoff and plant closure if they supportthe UnionWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercase of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Walter Walag and AnthonyBaker immediate and full reinstatement to theirjobswithout prejudice to their seniority or anyother rights and privileges and WE WILL makethem whole for any loss of earnings and other benefits plus interestWE WILL on request, bargain with the Union,including supplying necessary information, and WEWILL put m writing andsignany agreementreached on terms and conditions of employmentfor our employees in the following unitAll machine operators, quality control, portershelpers,packersand shipping clerks ofDuroyd, excluding office clerical employees,guards, and supervisorsas defined in the ActDUROYD MANUFACTURING, INCJoel E Cohen Esq and Deborah Glass Esqfor the General CounselRobertM Ziskin Esqof MelvilleNew York for theRespondentSol BogenEsqof New York for the Charging PartyDECISIONSTATEMENT OF THE CASEELEANOR MACDONALD Administrative Law JudgeThis case was tried in New York New York on June 7-10 and September 26-28 1983 The consolidated coinplaint issued on February 28 1983 alleges that Respondent in violation of Section 8(a)(1) (3) and (5) of theAct sought employee assistance in inducing employeesto revoke their support for the Union threatened its employees with discharge and plant closure if they supported the Union initiated and encouraged its employees tofilecharges again st the Union interrogated its employeesand instructed its employees not to discuss theUnion Respondent demoted discharged and laid off itsemployees and imposed more onerous conditions onthem because they supported the Union refused to furrush information to the Unionwithdrew recognitionfrom the Union and granted a wage increase to its employees withoutnegotiationwith the Union Respondentdenies thematerial allegationsof the complaintOn the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counsel and Respondenton November 30 1983 I make the followingFINDINGS OF FACTIJURISDICTIONRespondent a New York corporation is engaged inthemanufacturenonretail saleand distribution ofground support systems aircraft hinges and relatedproducts at its plant in Mt Vernon New York where itannually purchases products .ialued in excess of $50 000directly from firms located outside the State of NewYork Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6) and (7) of the Act It is undisputed and Ifind that the Union is a labor organization within themeaning of Section 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICESA BackgroundIn September 1982, Duroyd employed about 50 workersThe General Counsel claims 43 are in the unit as ofOctober 5 1982 The president of Duroyd is John PImentelHis son John Pimentel Jr is vice president hiswife is secretary treasurer, and his son in law Petrone iscomptrollerIn September 1982 the Duroyd plant consisted of fourseparate buildings 10 Kimball Place the main building12Kimball Place 11 A Kimball Place (the Annex) and601 Columbus Avenue The buildings at 10 and 12 Kimball Place had been leased since the Company began operations inMt VernonThoseleases expired in June DUROYD MFG.1983. The lease on 601 Columbus hada termfrom mid-1982 until June 1983. That building was leased in 1982when Pimentel believed that loans which he was count-ing on to renovate a projected new company location onLawton Street in Yonkers, New York, would not beforthcoming. In the event, the Company signed a leasefor the Yonkers building in December 1982. The leasefor 11A Kimball expired in October 1981. Pimentel hadwanted to retain that building but was unsuccessful innegotiatingwith the landlord. Through negligence ofcounsel, according to Pimentel, an option to renew theleasewas not exercised. Pimentel was surprised by thisas he had intended to keep the location. Through the useof various delaying tactics, the Company managed toretain possessionof 11A KimballPlace until,October1982,when Duroyd was finally evicted from that loca-tion.This coincided with the ' completion' of work on agovernment contract.InOctober 1982, Duroyd -got two.government con-tracts totaling almost $3 million. No money was receivedfor several months on these contracts although produc-tion started in 120 days. The testimony of the witnessesestablishes that therewas discontent in the shop insummer 1982, as the employees realized they would notbe receiving a wage increase, and there was talk of awalkout.On September 27, 1982, John Pimentel metwith the employees at their requests to discuss the ques-tion of raises.Pimentel said he had no money for raises.He said he was thinking of layoffs but that people werebeing kept- on because he was going to Chicago to seeabout a new defense contract. Pimentel said he knew alot of people were thinking about a union and that aunion had been hanging around; he suggested that, if theemployees thought they needed it, he had a friend whohad a union and he would have his friend over to meetthe employees. He also stated that he would' show theemployees literature to prove that,unions drained moneyfrom employees. )A number of Duroyd's employees are Polish immi-grants who speak very little English; they communicatedthrough employee Walter'Walagat this meeting.2OthersatDuroyd who spoke both Polish and English wereIsaacWeitzman, Piotr°(or Peter) Szayer, and Ed Berger.Weitzman had been an employee of Duroyd but by thetime of the relevant events he had become a consultantengineer.Instead of a salary,he was receiving an annualfee.The testimony of many, witnesses shows that Pimen-tel,when speaking to the Duroyd employees, referred tohim as "a full-time -partner here" and that Weitzman wasregarded as part of managementby bothPimentel andthe Duroyd employees. Pimentel chose Weitzman to be1Punentel testified that in mid-September 1982, Foreman Ed Bergerand General Manager Barry Veloski told him that they had heard talkabout a union and that Thomas Walker was handing out cards. In lateSeptember, employeeJoyceReed told him there,were union people out-.side the plant handing out leaflets. Various other supervisors reported toPimentel that union agents were outside2Walag speaks both Polish and English'. He operated an engine latheatDuroyd.Walag's work location was in the so-called Annex, at 1IAKimball Street.Walag has no authority to hire, fire, evaluate, or disci-plineemployees nor to grant time off. He sometimes conveyed work as-signmentsto Polish employees on behalf 'of non-Polish-speaking supervi-sors. I find that heewas not a supervisor under the Act.147on his negotiating team, Weitzman signed payroll checksfor Duroyd employees in Pimentel's absence,and Weitz-man "'hollered"at the workers whenever he saw fit withPimentel's approval.I find that Weitzman was an agentof Respondent.There is a dispute as to the status ofBerger and Szaver.Pimentel testified that during negoti-ations with the Union,he called both of these men in tobe on his team.He described Szayer as a"foreman" and"supervisor."He testified that both Berger and Szayerassigned work to other employees and reported on theirprogress to management.However,Respondent appar-ently claims that Berger and Szayer are unit employees,and Pimentel changed his testimony about the status ofthese two men. Based on Pimentel's testimony and onthe fact that he chose'them to assist in negotiations,. Ifind that Berger and Szayer are supervisors.B. OrganizationalEffort,Recognition,and BargainingLouis A. De Angelis,president of Local 531,testifiedthathe telephonedWalterWalag, an employee ofDuroyd, on September 27, 1982, about the possibility ofrepresentingRespondent'semployees.A meeting ' washeld on Friday, October1, 1982, where De Angelis gaveWalag and a few other employees blank- authorizationcards.By 5 p.m. of the same day, Walag had returned anumber of signed cards,to De Angelis at a meeting alsoattended by about 10 of Respondent's employees.At thismeeting, other cards were signed and, De Angelis ex-plained procedures for voluntary recognition,petition forelection,and the strike.The men decided to talk furtherabout ways of gaining recognition for the Union. How-ever, on Monday, October -4, Walag called De Angelisand informed'him that the Employer was questioningemployees and as a result De Angelis decided to seekvoluntary recognition on Tuesday,October 5, 1982.On October 5, De Angelis,accompanied by JamesDemis,business agent,and union employee Anthony DeAngelis, met Walag,ployees at, the plant.Walag and Lewis had been fired.De Angelis and his two associates went to Respondent's.office and introduced themselves to John Pimentel,presi=dent of Respondent.De Angelis stated that he represent-ed a majority of the Respondent's employees and he re-quested recognition and bargaining. Pimentel told DeAngelis that he disliked unions, that unions "sponge offthe society,"and that unions were what was wrong withAmerica.''De Angelis responded that he did not wish tobecome personal on this issue, and he offered to demon-stratehismajority status.,Pimentel asserted that theUnion did not represent it majority of the employees andDe Angelis said he could prove that it did and that "ifyou agree to- recognize the union . . . I'll show youthose cards."A dispute about the significance of .viewingthe cards arose and De Angelis asserted that if Pimentellooked at the cards,he would have to recognize theUnion.De Angelis called the Regional Office for clarifi-cation' on this point.Pimentel-stated his preference for anelection.At some point in the meeting,De Angelis saidhe might be forced to demonstrate the Union'smajoritystatus.by putting up a picket line. De Angelis was 'ready 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDto leave after he said this but Weitzman asked him tostay and discuss the Union s majorityDe Angelis then entered an office with Pimentel andWeitzman whom Pimentel identified as his partner andDe Angelis again stated that he had signed authorizationcards to prove his assertion of majority status The threediscussed their optionsPimentel asked if the Unionwould consent to an election and De Angelis stated thatitwas a possibility but that he would not agree to that atthat pointDe Angelis told Pimentel that if he showedPimentel the cards the latter could sign a recognitionagreement but Pimentel refused De Angelis said that athird option was a strike but that he did not really wanta strikeWeitzman began asking questions about wagescalesDe Angelis was not prepared with actual figuresbut he said the contract would be comparable to othersin the same industry De Angelis outlined fringe benefitsthatmight be included in a collective bargaining agreementAfter about 1 hour of talk Pimentel and Weitzmanasked to caucus separately De Angelis left the room hewas called back in 20 minutes and he took with himJoseph Biasucci secretary treasurer of the Union whohad just arrived at the plant Again the men discussedthe available courses of conduct open to them Biasuccitried to convince Pimentel that the Unions demandswould be reasonable and he offered to give Pimentel thenames of local companies whose employees the Unionrepresented so that Pimentel could confirm that theUnion was fair in its dealings with employers Pimentelthen told De Angelis that he knew who had sent himand Weitzman said that he knew what was going on andthat the Union did not represent a majority of the employeesWeitzman said he was certain that this was so,and at that point Pimentel asked to see the cards De Angelis askedIf I show you these cards will you recogfuze me and Pimentel respondedYesThen De Angelis gave the cards to Pimentel and the latter spreadthem on the table and arranged them in some sort oforder Pimentel then obtained payroll records and proceeded to compare the cards with the payroll sheet Hechecked some of the names with Weitzman and after 15minutesPimentel saidThey have us they have thecardsDe Angelis gave Pimentel a recognition form tosignOn this form De Angelis had filled in the date andname of the Company and the fact that Pimentel hadasked to see the authorization cards He also defined theunit a subject which the parties had just discussed andagreed upon 3 After looking at the form Pimentel gaveittoWeitzman asking him to sign it and the lattersigned his name and titleV PAfter Weitzman had signed the recognition agreementDe Angelissuggestedthat they all go to the factoryfloor to tell the employees that Pimentel had recognizedthe Union and that negotiations would be undertakenDuring this meeting Pimentel referred to a book onthe shelf behind him that purported to show whatunions had done to America and he said that De AngeItswas un American De Angelis disputed that assertionand pointed out that Biasucci was a veteran of the armedservicesThe union agents also asked for the reinstatement ofWalag and Lewis Pimentel ageed to take Walag back oncondition the union representativeswould speak toWalagThe group went downstairs to the factory floor wherethe employees were gathered James Demis brought inLewis and Walag but Pimentel objected to their presence and the two men left De Angelis testified that announcements were then made to the group in Englishand that these were subsequently translated into Spanishand Polish Pimentel announced [T]his is your unionthat represents you this is what you wanted and nowyou have itlSeveral employees made commentsamong them Joyce Reed who asked about the minontyof employees who did not want a union De Angelissaid the Union would represent all the employees fairlyand that a negotiating committee would be formedAfter the meeting with the employees De AngelisBiasucciPimentelWalag and Lewis conferred outsidethe pant Pimentel agreed to reinstate Walag but toldhim his work had to be up to par and that if it was nothe would be discharged Pimentel also reinstated Lewison condition that he correct his absenteeism Then Pimentel told De Angelis that someone would contact himBefore De Angelis left the premises he and Pimentelcop ed the recognition agreement on the office copyingmachineDe Angelis kept the originalDe Angelis stated that he had been under the impression that Pimentel was a gun manufacturer and that Pimentel had explained that this was not soWhen De Angelis referred to Biasucci s military service there mayhave been some reference to differing views on gun controlbut other than that there was no reference to gunsnor were any displayed according to De AngelisOn being calledas an adversewitness by the GeneralCounsel Pimentel testified that he told Weitzman to signthe recognition agreement because he wanted to fool theUnion into believingWeitzman was an officer of Respondent and get some time on [his] sideAccordingto Pimentel when De Angeliscame inhe said [I]f youdon t recognize the union we will pull a strike we willstop all the trucks we 11 make sure that you close upDe Angelis repeated his threats to close the Companyand Biasucci said[W]e re going to come down veryhard on youBiasucci pulled his trouser leg up andshowed a gun to Pimentel and Weitzman 4After this De Angelis shuffled some cards and said hehad more than 30 When Pimentel expressed his doubtsDe Angelis said [Y]ou don t believe it and you don twant to look at the cards and you won t give us recogThe paragraph added by De Angelis readsThe Employerhas requestedto see thesignedmembership cardsrepresentinga majority of theunit employeesof Duroyd The unitshall include all machine operatorsquality controlporters helperspackers shippingclerks etc but not to include any clerical workers4This came about when De Angelis thought Respondentmade gunsand he said that he did not like guns Ptmentel responded that to a milttary mana gun isbetter than his wifeBiasucci said he hada gun andhe showed it to them DUROYD MFG. -^'149nition,we're going to go out right now." Pimentel askedhim the cards one at'a, time.Pimentel asked if he couldcompare thesignatureswith W-4 forms. De Angelis didnot say no, -he said, "[Y]ou've looked at the cards nowyou have to sign the agreement." Pimentel testified thathe did not check the cards against any payroll books. Atthis point, he still refused to sign the recognition agree-ment.tomake a phone call, and talk to counsel, but the unionagentsrefused.However; Pimentel testified, De Angelisand Biasucci did leave his office for 10 or 15 minutes andhe spoke to Weitzman privately, and concocted theschemeto have Weitzman sign the recognition. While hewas alone with Weitzman, Pimentel tried to call a friendof his and his corporate, counsel, but both were out.On presentation of Respondent'scase,Pimentel wascalled asa witnessby counsel for Respondent. He testi-fied that on the morning of October 5, 1982, De Angeliswalked into his office and told him that he represented amajority of the people at the plant. Then Biasucci camein.The union representatives told Pimentel that if he didnot recognize the Union; the employees would go out onstrike and stop all the trucks coming to the plant. WhenPimentel asked for time to gather his thoughts, theUnion refused and said, "[N]o, we are going to pull thepeople off right now." Then Weitzman came into theoffice.De Angelis was holding a number of authoriza-tion cards and he kept saying that he would call a strikeif the Union were not recognized immediately. De Ange-lismentioned-thatDuroyd was a gun manufacturer andsaid thathe was againstguns.Biasuccisaid he liked gunsand" "he pulled up his pants leg and showed us a gun."Then the union representatives again threatened to call astrike.Pimentel asked the union agents to leave the room sohe-could consult with Weitzman. They left for 5 minutesand Pimentel and Weitzman tried to call a friend- ofWeitzman's who knew a lawyer. This friend was not inWeitzman would sign the paper. Then De Angelis andBiasuccireturned and, put a recognition form on the deskand demandeda signature.Pimentelrefused but toldWeitzman he could sign. Weitzman told them he - was"theVice-President" and - he signed the document. Pi-mentelhad - not examined the cards 'when Weitzmansigned,but afterwards Pimentel looked at the cards brief-ly one at a time for about 90 seconds only. Pimentel hadno documents,payroll records, or W-4 forms to use forcomparison when he examined the cards. After Pimentel,looked at the cards, De Angelis, wrote that fact on therecognitionagreement along with the, unit description.De Angelis asked to speak to the employees so Pimen-tel convened them in the downstairs shop. De Angelistold the employees that Duroyd had recognized , theUnion and there was some discussion with various em-ployees., After themeeting,De, Angelis asked Pimentelto reinstateWalag and Lewis and he agreed to do so ifthey correcied their attendance problems. Later that day,Pimentel testified, he was given' the name of `a labor lawspecialist,a Mr. Sulds.IsaacWeitzman testified . that he is a consultant toDuroyd.' He, was called to Pimentel's office on October5, 1982, and there, he saw De Angelis and Biasucci. Heand Pimentel discussed what decision to make; he couldnot recall who was in the room during this discussion.Pimentel told him about the strike threat. After Pimentelexplained the available choices, the two' men tried tocontact a lawyer-or advisor. Then Pimentel'left; Weitz-man stated, "[H]e was very upset and left and gave methe choice to sign."- Weitzman signed the recognitionagreement as "V.P." even though-he was not an officerof Duroyd. Pimentel ' left the decision up to 'Weitzmanbecause Pimentel did not want tosign.The `matter aboutthe cards and the unit was not on the form when hesighed, according toWeitzman. After, thesigningDeAngelis showed Pimentel the cards briefly; Weitzmancould not'recall how Pimentel looked at them. No signa-tureswere compared with payroll books. Weitzman testi-fied that De Angelis and Biasucci thought Duroyd man-ufactured guns. After Weitzman signed the recognitionagreement, Biasucci showed the group a gun on his leg.It is apparent that there are four different and conflict-ing versions of how the Union obtained recognition fromthe Respondent; one given by'De Angelis, one by Weitz-man, and two by Pimentel.In Pimentel's first version, the Union enters and threat-ens a strike if a recognitionagreement is not signed im-mediately, Biasucci shows a gun, De Angelis permits Pi-mentel to look at the cards, Pimentel asks to comparethe signatures but for some reason he does not do so, andthen Pimentel and Weitzman confer alone for 10 or 15minutesduring which, they try to reach both Pimentel'sfriend and his counsel but are unable to do,so. After this,Weitzman signs the, recognitionagreementas part of aplan to fool the Union. In Pimentel's second version, theUnion enters and threatens a strike if a recognition agree-ment is notsigned immediately, a gun is displayed, theunion agents, leave the,room for 5 minutes while Pimen-tel and Weitzman try unsuccessfully to call, Weitzman'sfriend and then concoct the scheme to fool the Union,Weitzman signs the recognition form and then DeAnge-lis permits Pimentel to look at the cards. Following this,De Angelis writes the scope of the unit on the form. It isevident that Pimentel did not testify consistent about theevents of October 5, in that he contradicted himselfabout the crucial matter of when heexaminedthe cardswith relation to' his attempts to reach counsel on the tele-phone and to the time of Weitzman's signingof the rec-ognition agreement. Also, Pimentel quotes De Angelis assaying, "[Y]ou don't want to look at the cards,"a state-ment inconsistentwith Pimentel's contention that he wasrefused permission to see them until after he signed. Inview of theinconsistenciesin his.testimony, I find thatPimentel is not a reliable witness.- Further,Weitzman'stestimony did not support Pimentel's; Weitzman did nottestify that he signed the recognitionagreement'as- theresult of some plan to fool the Union but ratherbecausePimentel was "upset" and left the decision to Weitzman.occur until after the cards. had been examined and therecognition'agreement signed.Weitzman's testimony 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not support Respondents theory of the case According to him the gun was not used as a silent inducement to obtain a signature on the recognition agreementand he clearly signed as an agent of Respondent withoutgiving notice to the Union of his true position withDuroydDe Angelis testimony was consistent and I have decided that his version of the circumstances surroundingthe signing of the recognition agreement is credibleThus I find that on October 5, 1982 De Angelis demanded recognition and told Pimentel that he wouldshow a majority of signed authorization cards if Pimentelagreed to recognize the Union once majority representstion had been proven The parties discussed recognitionthe possibility of an election or a strike and wage scalesand fringe benefitsAfter Pimentel and Weitzman caucused the parties met again and Biasucci arrived at theplant and joined the discussions Finally Pimentel askedto see the cards and agreed to recognize the Union if thecards proved its majority status Pimentel compared thecardswith some records of the Company Pimentellooked at the recognition agreement and gave it toWeitzman who signed, giving his title asV PI can find no illegality in the Union s demand for recognition nor in its suggestion that it might strike andpicket to demonstrate majority support among the employeesHaving signed the recognition agreement Respondent was bound by itSnow & Sons134 NLRB 709,710 (1961) enfd 308 F 2d 687 (9th Cir 1962)The General Counsel introduced into evidence the 25cards shown to Pimentel and Weitzman Although Respondent does not challenge the authenticity of the signatures on the cards 3 Polish speaking employees werecalled by Respondent in an attack on the validity of thecards signed by each of these witnessesWaclaw Brejnakowski, who testified through an interpreter stated that he does not read English or Spanishthe languages in which the Union s authorization cardsare printed and that no one read or explained the cardto him before he signed it Brejnakowski stated that thecard was lying on a table at work and that he signed itand left it thereHe somehow knew where to print hisname and where to sign his name on the authorizationcardHe maintained that he had never heard talk of aunion in the shop and that he was never asked anythingby anyone about the circumstances under which hesigned his card This witness also signed charges again stthe Union but again the coworker who asked him tosign the documents did not explain themIdo not credit Brejnakowski s testimony because it istoo implausibleAlthough claiming neither to understandthe card nor to have had any explanation about it henevertheless knew how to fill in the blanks correctlyAlthough appearing at the trial to give testimony favorable to Respondent he claimed never to have toldanyone the facts surrounding the signing of the cardBrejnakowski an immigrant who must be fairly conversant with the gravity and care required in executing theforms which permit residence and employment in theUnited Stateswould have us believe that he made ahabit of signing documents without knowing their purpose These assertions are not worthy of belief Furthera union they should sign a cardmore having observed the great care and considerableskillwith which counsel for Respondent presented hiscase it is clear that he did not call witnesses on a merewhim but that Brejnakowski must have told his storyabout the card to some agent of Respondent before hewas called to testify I will not credit any of Brejnakowski s testimonyThe same conclusions apply to the testimony of AndrzejBylecki another witness testifying through a PolishinterpreterHe also claimed that he printed his name andthen signed it on the authorization card although no onehad read it nor explained it to him Bylecki claimed tohave received his card from a stranger and thought thathe might receive chocolate if he signed it He stated thathe never discussed a union with anyone and that hedoes not know what a union isJaroslawDabrowski also began by giving the sametestimony as Brejnakowski and ByleckiHe does notread English or Spani sh no one explained the authorization card before he signed it and he signed the card because he saw his coworkers signing However underpersistent questioningDabrowski elaborated on his testimony He stated that he understood some English andthat he often acted as a technical interpreter for theother employees at Duroyd He recalled that a littlewhile after he signed the card he learned that it was aunion membership card Under further questioning, herecalled that before he signed his card there was lunchtime talk among the employees about a union Finally inresponse to questions posed by counsel for the UnionDabrowski recalled that the day he signed the cardabout 10 Polish employees were in a group speaking toWalag at lunchtime and Walag said signing the card isjoing the Union s Dabrowski also signed the chargesagain st the Union but he could not recall who asked himto do soAs indicated above the testimony of BrejnakowskiBylecki and Dabrowski does not make a case for mvalidating their signed authorization cardsFurther the testimony of Janusz Zynis and ZbigniewMahszewski shows that there was much discussion of theUnion among Polish speaking employees during theunion card signing campaign Zyms testified that heknew he was signing a card to join the Union and improve conditionsMalszewski testified to the sameeffectstating thatamong the Poles there was talkabout forming a unionitwas said that if they signedthese cards their conditions would be betterAbout 12Polish speaking employees were employed at Duroyd atthat time and Malszewski spoke to 5 or 6 of them aboutthe Union Opinions in the shop were very much dividedabout the Uion Maliswski testified convincingly that heknew he was joining the Union by signing the cardIn its brief Respondent contends that there were 44employees in the appropriate unit in October 1982 includingEd Berger and Piotr Szayer and excludingWalterWalag as an alleged supervisor The Union had25 authorization cardsThe evidence shows that ReSWalag testified that he told the Polish employees that if they wanted DUROYD MFG.spondent considered Berger and Szayer to be on man-agement's team and I have found that they were supervi-sors.Further,F dodo not find that Walag was a supervi-sorsThus,at the time of recognition,the unit consistedof 43 employees and the Union's 25 cards were a clearmajority.-De Angelis testified that on October 28, 1982,Biasucciand Union Attorney Sol Bogen met with Pimentel andhis attorney Jonathan Sulds.The Union presented a xe-roxed list of demands *and. explained each of the itemsorally.Sulds stated`that the Company wouldrespond ata later meeting.A.second meeting was held on Novem-ber 11; 1982,with a larger group,including an employeecommittee.Pimentel said that he could not "meet anyeconomic demands" and that the Company could notgive any increase due to its"financial condition.",Pimen-tel also stated that he had just heard that a pending bankloan would not be forthcoming and that he could there-fore make no offer to the Union.A number of employ-ees, includingWalag,had been laid off and seniority inlayoff was discussed.Pimentel claimed that,Lewis hadbeen and discharged for absenteeism after his reinstate-ment on October'S.The Union requested the books andrecords of Respondent on the question of the Company'sfinancial condition.After a caucus,the Union again re-quested that the.books and records be examined by anaccountant whose name would be. furnished to Sulds.Sulds agreed to make arrangements for examination ofthe books and records of Duroyd.On Friday,November 12, about 6:45 p.m.,De Angelisreceived a call from Pimentel.Pimentel said that he hadput on a big act to protect himself and that he would liketo have a meeting to' come to terms with the Union. DeAngelis replied that he had to discuss the matter with his"partner,"meaning Biasucci,and his attorney,and thathewould call Pimentel the following week. NextMonday or Tuesday,De Angelis called the Company',and left a message.After another call, Pimentel calledDe Angelis and informed him .that he was no longer in-terested in meeting and that certain acts of violence hadoccurred on the premises.He said tires had been slashedand a threat' made"and as a result,the people no longerwanted a union,and he was not going to meet with meto discuss anything further."7Later in November 1982, De Angelis tried to contactPimentel again,butwas unable to speak to him. Thebooks'and records of theCompany were not' made avail-able to the Union.Jonathan L. Sulds, Esq., a specialist in labor law repre-sentingmanagement,testifiedthathe representedDuroyd from September or October 1'982 through theend of that year.Sulds attended two meetings with unionrepresentatives and union counsel.At the first meeting,6No credible evidence supports this assertion. Furthermore, Respond-ent did not assert that Walag wasa supervisordung the Union's cam-paign,during thecard check, nor when the Union soughthis reinstate-ment on October 5, 1982 Thisassertionis an afterthought by Respondentand I reject it7 I notethat Respondent does not contend in his proceeding that theUnion has forfeited any of its rights due to threats or violence. Nor hasRespondent, sought to prove that a majority of employees have with-drawn from the Union and no longer wish the Union to represent them.151on October 28, 1982, the Union presented its demands indetail and management listened and may have asked oneor two questions. Management responded that it wouldtake the demands under advisement. The second meet-ing,on November 11, 1982, -was held in Pimentel'soffice, at the Duroyd premises. Sulds, Pimentel, his .son,and Supervisor Ed Berger attended for the. Company.Bogen, Biasucci, De Angelis, Walag, Andino, ;and Bakerwere there for the Union. Sulds stated that the meeting"was a day to have further explanation of Union de-mands and to give any kind of responses that ' manage-ment had." Sulds went over certain questions raised, byPimentel in response to the Union's demands.' Sulds re-sponded in detail to each of the union demands. Pimentelthen' stated that, he could not afford any of the Union'ssel,a caucus was held and afterwards Sulds also statedthat the Compahy could not afford to meet any of thedemands. A discussion ensued about the legal -implica-tions of that assertion and the Company agreed that aunion 'auditor would verify the claim by examining theCompany's books. Sulds said the auditor would have tosign a pledge of confidentiality and Bogen agreed to fur-nish Sulds with the name of the 'auditor designated bythe Union. Sulds was given this name. He is not awarewhether an audit ever took place..Sulds did not recall saying at either of the meetingsthat there was a question about the signing of the recog-nition agreement.-.On being called as an adverse witness by the GeneralCounsel, Pimentel testified that he attended a meetingwhere his labor counsel spoke to counsel for the Union.Pimentel claimed not to know why his lawyer had askedhim to come to the meeting, what the purpose was, oreven what was discussed there. 8 He never asked counselwhat the purpose of the meeting was. Notwithstandingthis lack of knowledge on his part; Pimentel agreed toattend another such meeting. Pimentel claimed that. atthe second meeting counsel for the Union said, "[W]e arean easygoing union, and- we like to do things : in theproper manner, but we can get physical' if we want to."Contract terms were discussed at this meeting. Pimentelrecalled that Sulds.stated that the Union's demands couldnot be met due to the financial condition of the Compa-ny and that Bogen then - asked to see the Company'sbooks.After Pimentel spoke to a friend of his and receivedadvice that "the last 'thing you should have done was' satwith-the union," Pimentel decided that he would notspeak further with the Union and he acquired-new laborcounsel.' Pimentel stated that Biasucci telephoned himafter this and called him an "asshole" when he refused tomeet and negotiate further.Pimentel testified that he did not know why he was nolonger negotiating with the Union and that it was basedon advice of counsel. He never inquired whether his em-ployees understood the authorization cards they signed.9Pimentel recalled that at this meeting Sulds stated.that the recogni-tion agreement was illegal or improper. - , 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn being called by counsel for Respondent Pimenteltestified that at the meeting of October 28,Sulds beganby stating that there was a question as to the validity ofthis recognitionAt the meeting of November 11 Suldsmentioned a tremendous expense in putting up a newbuildingAfter Bogen demanded to see the Company sbooks Sulds saidIdidn t say we couldn t afford itPlmentel did not comment on this subject at all at themeeting 9I credit the testimony of Sulds who testified with theaid of notes taken at each of the meetings I note that DeAngelis testimony was entirely consistent with that ofSulds and I credit it as well I also note that Pimentel stestimony was incredible Although he attended two negotiating sessions,he claimed not to know why he wasthere nor to have asked his counsel for any enlightenment He also claimed not to know why he had withdrawn recognition from the Union Further in contradiction to the reliable testimony of Sulds and De AngeItsPlmentel claimed that he did not say anything at thesecond meeting about the financial inability of the Company to meet with the Union s demands I do not creditPlmentel s testimony and I specifically do not credit Pimentel s assertion that counsel for the Union told him atthe second meeting that the Union can get physical ifwe want to I also do not find that Sulds raised anyquestion to the Union as to the validity of the recogmtion agreementThe evidence shows that Pimentel an experiencedbusinessmanwith a company employing about 50 employees who as will be seen below was accustomed tonegotiating defense contractsworth over$1millionhaving retained distinguished labor counsel to representhim attended two negotiating sessions with the Unionand participated in the give and take of bargaining Thisconduct is in keeping with the fact that his counsel didnot dispute the validity of the recognition aggreementTo sum up I find that the recognition agreement wasvalidly executed by an agent of Duroyd with apparentauthority to commit the Company after Pimentel had examined the authorization cards and concluded that theUnion represented a majority of his employeesPlmentel and Weitzman could have refused to accept acard check as a basis for signing the recognition agreement and they could have insisted on an election However once they agreed upon the method of determiningmajority status they were bound therebySnow & Sons134 NLRB 709 710(1961) enfd 308 F 2d 687(9th Cir1962)Ifurther find that Respondent negotiated with theUnion raised an argument of financial inability to meetwith the Union s demands and agreed to submit itsbooks for union inspection but then refused to allow itsbooks to be inspected and refused to negotiate further Itiswell settled that once validly recognized the Union en,toyed an irrebuttable presumption of continuing majoritystatus for a resonable period of time Therefore Respondent violated Section 8(a)(1) and (5)of the Act byPimentel recalled that when he saw the Union was supported by anemployee committee at the November meeting he called people in to beon his team including Ed Berger and Piotr Slayerrefusing to negotiate further after having held only twonegotiating sessions with the Union 10Plmentel testified that he has a general practice ofgiving wage increases twice a year depending on circumstancesRaises were given in August 1982 In September1982 he told the employees he could not afford to granta wage increase he wasjust about to obtain a very largecontract and he had leased a new machine to produceparts for the contract In January 1983 he granted awage increase and employees received an amount gearedto meritIhave found above that Respondent had recognizedthe Union and was under a duty to negotiate with itTherefore the granting of a wage increase without consultmg the Union was a violation of Secion 8(a)(1) and(5) of the ActC The Filingof UnfairLabor Practice Charges byVarious EmployeesThe General Counsel contends that Pimentel instigatedthe filing of unfair labor practice charges by employeesof Respondent The 8(a)(1) and (2) charges stateSince on or about Oct 5 1982 the Company by itsauthorized agents and representativeshave infringed and breached employees rights under section 7 of the National Labor Relations Act by unlawfully providing support to the Local 531 I B Tand recognizing Local 531 as the collective bargaining representative of Duroyd employeesWhereLocal 531 is not the choice for collective bargainingRepresentativesof an uncoerced majority ofDuroyd employees [sic]The 8(b)(1)(A) charges stateSince on or about Oct 5 1982 Local 531 I B T byit s [sic] authorized agents and representatives havecoerced and restrained Duroyd employees in the exercise of rights guaranteed in Section 7 of the NationalLabor Relations Act in that Local 531 hasdemanded recognition as exclusive bargaining representativeswhere Local 531 does not represent anuncoerced majority of Duroyd employees i iJoyce Reed has been a shipping clerk and packer atDuroyd since about 1980 Reed is vehemently opposedto unionization of the plant 12 In response to questionsposed by the General Counsel Reed stated that she sawunion officials talking to employees in the street near theplant on a Friday Among these she observed Walag10NLRB v Cayuga CrushedStone474 F 2d 1380(2d Cir 1972)11These charges were signed and filed by employeeJoyceReed and anumber of other employees11Having been called by the General Counsel Reed was questionedpursuant to Rule 611(c) and the counsel for the Union commenced hisquestioning of Reed Before Reed s testimony could be completed, an adjournment was had in the instant trial and Reed was instructed whereand when the trial would resume She did not return however and whileefforts were being made to secure her attendance William Tillman testifled His testimony will be describedbelow AfterTillman testified Reedcompleted her testimony DUROYD MFGThomas Walker, Felix Andino, Stephen Lewis, Larry,and,Anthony Baker. Reed told Pimentel there wereunion people, speaking to the employees, and he said itwas fine as long as they did not enter the plant premises.Reed denied that she told Pimentel who was talking tothe Union and who had union cards. She acknowledgedasking Pimentel from time to time if a union was coming,to.the,plant, but.Pimentel said he did not know.Three weeks after the Union's organizational driveshowed Pimentel the note but he said there was nothinghe could do. Reed suspected that the Union, and its sup-porters among the employees were responsible for thenote and tire slashing but she claimed that she did notmake any comment to Pimentel about the Union.A few weeks after the union cards, were signed, Reeddecided to file chargesagainst theUnion and the Company because she wanted to help employees who did notwant the Union. She asked various employees' if they .supported the Union. Reed said she never heard that theCompany had recognized the Union, although thecharges she filed allege unlawful recognition. Reed main-tained that she did not ask Pimentel what was happeningwith the Union until after she filed the charges againstthe Company and=the Union.-Reed- testified that she typed the charges filed by her-self and the other employees. She xeroxed them down-stairs at work. She stated that employees were permittedto use the downstairs machine,, and that she rarely usedthe xerox machine upstairs in the office because employ-ees were not allowed to do so. Reed solicited signatureson the charges with the help of Szayer who translatedfor the Polish immigrants. Reed approached six or sevenemployees; Szayer approached others and obtained abouteight signatures from Polish-speaking employees.Reed testified that she' drafted the language of thecharges with the aid of "literature" obtained at the Re-gional Office. A,Board agent told her that she could notfile a charge unless a majority of the people did not wanttheUnion and he offered to help Reed fill out thecharge, but she preferred to take a blank form and fill itout herself. On being asked who explained about Section8(a)(1) and (2), Reed said she could not recall. The Gen-eral ,Counsel pressed further on this issue and again Reedsaid she could not recall. After a few more questions, in-cluding a question whether someone at the CompanytoldReed about Section 8(a)(1) and (2), Reed, for thefirst time, said that a girlfriend, Juanita Smalls who wasvisiting from California, read the literature and, helpedReed word and, type the charges.' 4 Reed said Juanitahad the literature or maybe she herself had it at home.Reed' claimed that she never discussed the charges withPimentel or any managerial employee of Respondent.In response, to questions , by ' counsel for the . Union,Reed stated that after she visited the Labor Board andgot a blank charge.she asked employees on her break-time whether or not` they wanted the Union. Those will-'-sThenote read,"Next time I'm gonna kickyour ass!"14-Reed said she heard about theLaborBoard from Juanita who alsogave her instructions on how to get there by train At first Reed did notwant to go because it meant taking a day off without pay.153ing to respond wrote their names under the' "yes" or"no" 'column as on a sheet ' of paper. The questioningtook about 1 'week and was conducted after the Compa-ny recognized 'the Union. Then Reed contacted her girl-friend to help draw up the charges. .Reed stated that she typed ,the 8(b)(1)(A) charge her-self at home. Reed claimed- that the language of ' thecharge was copied, more or less, from literature that sheobtained at the Regional Office. She made photocopiesof 'the charge 'before it was, signed at the downstairsxerox at work. These copies she distributed to abouteight of her English-speaking coworkers. She also gaveone to Pio'tr Szayer and Edmund Berger. Some were re-turned to her and she brought them down to the Region-alOffice.Reed was questioned extensively , as to how manycharges she typed and she was sure that she only typedup, one-against the Union.This charge was signed Oc-tober 27,1982. she also filed and signed an 8(a)(1) and(2) "charge against the Company but she did not recallthat one at all.At the closeof the hearing on June 10, 1983,the dayReed first testified,she was advised that"itwill be yourresponsibility to return here"at the date and time agreedupon for resumption.Despite this clear direction,she didnot return on the next hearing date, September 26, 1983.Both counsel for Respondent and Pimentel stated on therecord that Reed had been called at the plant three timesthatmorning and asked to leave immediately for thetrial.Pimentel spoke to Reed directly-on two of theseoccasions and Mrs. Pimentel spoke,to her on another oc-casion between 9:35 and 11 a.m. According to statementsmade on the record by counsel for Respondent and byMr. and Mrs. Pimentel, Reed told them that she had notcome to testify because her car broke down and she hadno money for the train.Arrangements were made,alter-natively,for money to be advanced to 'Reed or for some-one from the plant 'to drive her to the trial. However,when Reed finally arrived at,the trial,a full 4 hours laterthan she had been instructed by the judge,she stated thatshe had gone to work that morning because she thoughtshe was supposed to get a subpoena to appear.She fur-ther stated,in response to questions posed by the judge,that,she had received no phone calls that morning in-structing her to go to court, only a question from thebookkeeper as t6 whether she was supposed to go thetrial.Reed stated that she had traveled to the trail bytrain because her car was being repaired and that shehad always had enough money to travel to the court-room.When questioning by counsel for the Union resumed,Reed denied that she gave copies of the `charges to PiotrSzayer or Ed Berger to distribute to the employees forsignature.However, she then changed her testimonyagain when reminded of her,former testimony and,shestated that she gave Piotr-Szayer some copies for thePolish immigrants to sign.'In response to further questions posed by counsel forthe Union,Reed stated that she had used public transpor-tation to travel to the Regional Office but that a frienddrove her downtown the first time because her tires had 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen slashed She was upset about the tire slashing andIwent upstairs and told my boss about that that Iwanted to come down here and file charges against theUnionFor the first time in her lengthy testimony Reedmentionedthat a friend of hers Mr Tillman had drivenher down to the LaborBoard 15Reed said that about aweek after her tires were slashed she asked Tillman todrive her downtown and he agreed to do so Reeddenied telling Tillman that Pimentel had agreed to payhim for driving her downtown and she denied tellingTillman that Pimentel wanted Tillman to drive herdowntown Reed stated that she gave Tillman cash topay for the gasoline and parking lot charges Sheclaimed that Tillman only drove her downtown onceIn responseto questions posed by counsel for RespondentReed stated that her tires were slashed afterPimentel announced Local 531 would represent Duroyd s employees and a note was left under her tire Shegave the note to Pimentel and he kept it until the trialWilliam Tillman is a machinist at Duroyd He testifiedthat on a Monday in fall 1982 Reed told him that Pimentel wanted him to drive her downtown to the LaborBoard the next day At first Tillman did not believe hernor that he would be paid for doing this but when heasked Pimentel the latter confirmed Reed s assertion Pimentel told Tillman not to clock in and that Charlie thebookkeeper would pay him off the books Tillman droveReed downtown in his car on 2 consecutive days he waspaid for the 2 days and reimbursed for his expensesTillman stated that on the first day he and Reed wentto the Regional Office Reed told Tillman she was goingtomake a complaint against the Union and Duroyd because she did not want the Union According to Tillmannothing happened that day because he told the Boardagent he was getting paid and the guy [Board agent]saidwe were paid to come down by the boss the bosswas in errorThen Reed sad they were not gettingpaid and now we re coming for informationThe nextday Reed told Tillman to wait for her at the receptiondesk and she spoke to theBoard agentaloneTillmantestified that he had met Pimentel in the restaurantwhere both regularly have coffee before work on themorning of the second day he was to drive Reed downtown Tillman told Pimentel they had been to the LaborBoardPimentel saidto Tillman that he couldn t havethe Union coming in there right now because he didnot want a strikePimentel alsotold Tillman that Reedhad to return to the Labor Board and that she should notpunch in but should see the bookkeeper about gettingpaid Pimentel saidReed knew what to doTillman acknowledged that therewas some questionabout how many vacation days he was entitled to atDuroyd However from his answers and his demeanor Ido not find that this problem impinged at all on hiscredibilityas a witnessTillman had good recall, was cooperativein answering questionsand was a careful witnessI credit his testimonyTwo employees testified that Pimentel had urged themto sign an antiunion petitionforReed Felix Andmo15 Tillman had testifiedjust prior to Reed s second appearancetestified that Reed asked him to sign some papersagainsttheUnion but that he did not do so Then Pimentelcalled him up to the office and asked him why he hadnot signed the document for Reed Andmo replied thathe did not wish to I credit Andino s testimony AnthonyBaker testified that a few days after he signed a card forthe Union he met Reed after work and she said If theUnion gets in there we re fuckedBaker told Reed hehad nothing to do with it Pimentel later said to Baker[Y]ou re not one of these young malcontents and Iwant you to help me to get rid of this UnionBakertold Pimentel he was in a hurry and would see about itsome other time but Pimentel didnot raisethe subjectagainLater Reed gaveBaker an antiumonpetition tosignBaker read the petition and took it toPimentel sofficehe told Pimentel he would notsign itPimenteldeniedanyknowledge of the petition During this conversationBaker could see Reed at the officexerox machore xeroxmg the petitions 16Bakerwasan intelligentwell spokenwitnessHeseemed to be a belligerent person and he was clearlyangry over the circumstances of his discharge describedbelow However I have decided to creditBaker s testimonyIt is cleartome from observing Reed at the trial andfrom reading her testimony in the record that Reed wasdetermined to testify that she had composed the Ianguage of the charges withoutassistance17When itbecame clear through questioning by the General Counsel that her testimony that she prepared the charges unaided and especially without company assistance wasopen to some doubt Reed suddenly remembered thehelpful friend from California This friendwas not mentioned until quite a bit of probing by counsel I findReed s story incredible I also note the many inconsistencies and contradictions in Reed s testimony includingbut not limited to whether or not she told Pimentel shewas going to file chargesagainst theUnion whether ornot she asked Berger and Szayer to solicitsignatures onthe charges from the Polish workers who was responsible for her transportation to and from theRegionalOffice to file charges when and for what reason she actually decided to file the charges and all of the circumstances relating to Reed s initial failure to appear at thetrial herein in September 1982Further I find Tillman s testimony credible and rehableTillman s testimony shows that Pimentel paid himfor twicetakingReed to the Regional Office to filecharges again stthe UnionThe conclusionis inescapablethatReed received assistance fromPimentel infiling the charges I infer alsothat Pimentel aided Reed to compose the charges noneof Reeds explanations as to how she arrived at thewording of the chargesis in the leastbit credible and inview of theassistanceclearly provided by Pimentel and16 By petition Baker meant the charges17Reed testified in a rough and ready manner Her choice of wordswas unsophisticated and relatively unlettered her grammar was notalways correct and she did not give the impression of being comfortablewith technical or legal phraseology Yet the wording of the chargesquoted above is highly technical and sophisticated DUROYD MFG.his agents for the actual signing and filing of the charges,it is fair to assume that'he also initiated the idea of filingthe charges.It follows'that I do not credit Pimentel's testimonythat he. had no knowledge of how the charges came tobe filed and his denials of the testimony of' Tillman,Andino, and Baker.I find that Respondent violated Section 8(a)(1) of theAct when-Pimentel initiated,supported,and assistedReed in filing unfair labor practice charges and when Su-pervisors Berger,and Szayer asked employees to sign thecharges,-when Pimentel asked Andino to - sign thecharges, and when Pimentel asked Baker,to help him getrid of the.Union. t sD. Discharge and/or Layoff of Walag,Whittlesey,,Lewis, Lawrence, -and BakerWalag testified that he met with De Angelis on Octo-ber 1,1982, and obtained authorization cards to distrib-ute to his fellow employees:His coworkers Andino,Thomas Walker,and Anigo also took some cards. Walagobtained'a number of signatures on, the cards and hegave,these to Andino for transmittal to the Union. OnMonday, October 4, Weitzman called Walag away fromhismachine and told him he was fired.According toWalag,Weitzman said, `,`I don't need no partner. I knowyou explained_cards.I also know you signed a card."Walag left theplant and notified De Angelis of his discharge. As de-scribed above,Walag was reinstated through the inter-vention of the Union.He was laid off for 3 days for lackof work beginning October 8,1972:When he returned towork on October 14, he noticed an employee named Mi-chaelNewhard performing the same type of work hehimself performed,and he noticed a large pile of work tobe completed.On October 29 Walag was called up, to Pi-mentel's office where he and others were told they were`laid off for'lack of work.Walag said there had been nodrop in the amount of work at the plant. At this meeting,Walag,told Pimentel that he was not laying off accord-ing to seniority,but Pimentel said he had already- notifiedthe Union that the layoff would be by seniority.Respondent contends thatWalag was "laid off' onOctober3due to.,poor attendance and d'lack of workand that he was again laid off on October 29 because theAnnex at 11A Kimball Place had to be vacated and therewas a lack, of work. I 9In analyzing the evidence relating to the' layoffsand/or discharges Ishall rely on'the testimony of Walagwhom I found to be a consistent, forthright,and crediblewitness.I- have already found that'Pimentel did not havean acurate or consistent recollection of the events occur-ring in October and November 1982. Further, I do notcreditWeitzman's testimony where it conflicts with thatof other reliable witnesses.Weitzman was very quick 'totestify that he could"hot-recall" many things on cross-.''sDistribution ServicesWest,262 NLRB 764(1982),Texaco,Inc.'264NLRB 1132(1982).19This contention is apparently at odds with Pimentel's assertion tothe Union on October 5 that Walag was fired for a poor attendancerecord or for low quality work.i55examination;indeed, I observed that often Weitzmanrushed in, to say he could not recall before opposingcounsel had completed posing the question. It was cleartome from observing this witness that he wished torecall only that which was favorable to Respondent'scase.As a result,I creditWalag's testimony that Weitzmanreferred to Walag's union activities when Walag was dis-charged on October 4, 1982, and I find that Respondentwas fully,aware of. Walag's extensive union activities.Pimentel testified that when the Annex was closed,Walag, Thomas Walker,Anthony Baker,James Whittle-sey,Lorenzo Lawrence,-speak-ing employees had been working in that location.He laidoffWalag, 'Lawrence, and Whittlesey. The Polish em-ployeeswere moved to 10 Kimball place where they didmenialwork on a sandblasting machine.Walag's lathewas put into storage because it could not be set up in 10Kimball Place and his work was subcontracted out.There was no suitable work for Walag,who was a lathemachine operator,and Pimentel testified that he did notwant to'offer an employee of Walag's"stature" anymenial work. The menial work was offered to Baker andWalker.-and the Polish immigrants but not to Lawrenceand Whittlesey because it was too advanced for them. Anew lathe -operator was hired in early'1982.Accordingto Pimentel,Walag was not recalled for this job becausethe pay was low. In addition,Pimentel advertised for. alathe operator-inApril 1983, but did not recall Walag.Pimentel acknowledged that Michael Nemhard was kepton as a lathe operator but explained that this was becausehis pay was lower'than Walag's and because he was will-ing to do menial work.Iconclude that the evidence supports a finding thatWalag was laid off on October 29 because he supportedtheUnion.Ihave found above that Respondent wasaware thatWalag was very active on behalf of theUnion and that he was instrumental in signing up thePolish-speaking workers.Both Pimentel and Weitzmanhad expressed their hostility to the Union.Pimentel gaveshifting reasons for Walag's layoff,of October 4. Further,there was no- rational explanation for the failure to offerWalag Nemhard's lower paying job on October 29 or torecallWalag instead of hiring a new lathe machine oper-ator in early 1983.Pimentel did not inquire whetherWalag would accept a, lower paying job.Thus, I findthat by laying off Walag on October 29,1982, Respond-ent ,violated Section 8(a)(1) and(3) of the Act. I also fwdviolative of Section 8(a)(1)Weitzman's statements toWalag on October,4 that he knew about Walag's unionactivities,and that he did,not need a "partner." Thesestatements constitute interference and coercion in that,they conveyed to Walag that he was being, laid off atthat time, due to his support of the Union.Anthony H. Baker testified'that he was employed atDuroyd from April 1979 to-December 10, 1982. Heworked on various machines such as the saw, the millingmachine, and the drill press, and he swept the floor: Pi-mentel tried to include Baker in the October layoff, butBaker argued that he had 4 years' seniority and said hewould complain to the Labor Board.Pimentel then gave 156DECISIONSOF NATIONALLABOR RELATIONS BOARDBaker a choice of working on segment columns or ofdoing janitorial work Baker thereafter worked both as ajanitor and as a production worker Baker stated that Pimentel wasconstantlyharassinghim with foullanguageand askinghim when he was going to quit On FridayDecember 10 1982 Pimentel and Baker had an altercation aboutBakers useof time prior to lunch foul Ianguage was used by both men and Baker was dischargedBaker testified that when the Annex was closed thePolish workers were moved to the main building and tothe garage where work was found for them They didnot perform grinding work and only one of them performed worksimilar tothat performed by Whittleseyand Lawrence However a new Jamaican employee(Nemhard) performed work similar to Walag s work ona lathe in the main buildingAccording to Pimentel Baker came to Pimentel soffice after the recognition agreement was signed andsaid he did not want to join the Union Pimentel responded that he could not help him it was up to the individuals Pimentel was not aware that Baker had signeda card for the Union He denied that he ever askedBaker for help in getting rid of the UnionI credit Baker s testimony I have found above that Pimentelwho was unaware that Baker supported theUnion had asked the latter for help in getting rid of itHowever I do not find a sufficient connection betweenBaker s signingof a card and his discharge on December10 1982 It is clear that Baker and Pimentel did not getalong and were used to abusing each other verbally invile languageHowever itseems thatPimentel firedBaker for what he perceived as insubordination Anotheremployer may not have taken the same action but I donot find any evidence that it related to protected activityon Baker s partJames Whittlesey was employed from March 14 to theend of October 1982 on the drill press and sanding machineHe usually worked in the AnnexWhittleseysigned a card for the Union in early October 1982 andhe solicitedsignatureson two cards which he gave toThomasWalker for transmittal to the UnionOnWednesday October 27 1982 Supervisor Barry VeloskitoldWhittlesey that he and Lorenzo Lawrence would belaid off because Duroyd had lost the lease on the Annexand the machines would have to be put intostorageWhittlesey offered to do a different job but Veloski saidthere were no other jobs However the two were givena job for a few days moving things to other buildingsThomas Walker also performed this work Then Pimentelcalled in LawrenceWalagAnthony Baker andWhittlesey and said they were laid off The men askedabout thenew sandingmachines but Pimentel said onlyone could be kept and he suggested the men shoulddecide which of them would stay and work The mendid not want to do thisLorenzo Lawrence Jr worked at Duroyd from January or February 1982 until October 29 1982 operating adeburring machinea grindingwheel and a sandblasterin the Annex He also constructed a mount assemblyLawrence signed a card for the Union He was laid offwhen the Annex closed and was recalled 3 or 4 weeksbefore the trialHe quit soon afterPimentel testified thatWhittlesey s work on the sandblasting machine was finishing up and that there was noother area to tram him in Pimentel testified that Whittlesey along with Lorenzo Lawrence had no capacity tolearn a new job He also testified that Whittlesey was nottrained to do the menial jobs done by the Polish employees after the layoffs of October 1982 However he thenacknowledged that employees at Duroyd were constantly being retrained for new jobs Pimentel did not offerLawrence a job for which he was trained because he hadonce refused a similar job Pimentel recalled Lawrenceon May 1 1983 because he noticed that Lawrence s dogtraining business was declining and he thought Lawrencemight want a job 20The General Counsel urges that Whittlesey and Lawrence were laid off because they were the young malcontents to whom Pimentel had referredas being supporters of the Union However in the absence of otherevidence that they were discharged for union activity Iam not convinced that they were laid off in violation ofthe ActSteven R Lewis worked for Duroyd from Februaryto October 1982 He worked in the Annexon a grindingmachine sandblaster deburrerand segmentcolumns OnOctober 1 1982 he signed an authorization card given tohim by Walker After this Weitzman told him he waslaid off for lack of work Through the intervention ofthe Union Pimentel agreed to take Lewis back if he corrected his lateness and absenteeismSometimeafter thisLewis was sick and his brother in law Lorenzo LawrenceanotherDuroyd employee called in for himWhen he returned to work he was discharged for failingto call inAlthough Pimentel was told that Lawrencehad indeed called in for Lewis Pimentel fired Lewis fornot phoning in himself Lewis acnowledgedtaking 8 fulldays off from work prior to his layoff on October 4 buthe denied that he was discharged for latenessand absenteeism onOctober 4 Lewis denied ever being warnedabout his absences before October 4 and he denied everbeing told not to have Lawrence report on his absencebut to call in himselfPimentel testified that Lewis was fired forabsenteeismon October 4 1982 and that he was dischargedagain onOctober 12 for being absent and failing to call in personally as he had been instructed to doBasedon Lewis extensive absenteeismI do not find that his discharge was aviolation of the ActE Testimony of Thomas E WalkerThomas E Walker testified that he has worked forDuroyd for over 4 years Walker signed a card for theUnion and distributed blank cards to his coworkersWeitzman told him that he must be again st the Union ifIwant to go to the new buildingOna subsequent occasionWeitzman called him up to the office and saidthat if the Union came in Walker would be personallyheld responsible for it and the plantwould close in 24hourszo Lawrence lived near Respondents plant and performed dog trainingm his spare time DUROYD MFGIcreditWalker s testimony concerningWeitzman sthreats and I find that these violated Section 8(a)(1) ofthe ActCONCLUSIONS OF LAW1By refusing to negotiate with the Union since November 1982 by refusing to permit the Union to inspectitsbooks and by grantinga wage increasein January1983withoutnegotiatingwith the Union Respondenthas violated Section 8(a)(5) and(1) of the Act2By soliciting inciting requestingand assisting employees to file unfair labor practice charges to help riditselfof the Union Respondent has violated Section8(a)(1) of the Act3By laying off and failing to recall Walter WalagsinceOctober 29 1982 because of his support for theUnion Respondent has violated Section 8(a)(3) and (1)of the Act4 By telling its employees it knew of their union activitiesand threatening its employees with layoff andplant closure if they supported the Union Respondenthas violated Section 8(a)(1) of the Act5The unfair labor practices found above affect coinmerce within the meaning of Section 2(6) and (7) of theAct6The General Counsel has failed to prove any otherviolations of the ActREMEDYHaving found that Respondent has engaged in certainunfair labor practices I find it necessary to order it tocease and desist and to take certain affirmative action designed to effectuate the policies of the ActRespondent having discriminatorily laid off an employee it must offer him reinstatement and make him wholefor any loss of earnings and other benefits computed ona quarterly basis from the date of layoff to date of properoffer of reinstatement less any net interim earnings asprescribed in FW Woolworth Co90 NLRB 289 (1950)plus interest as computedinFlorida Steel Corp,231NLRB 651 (1977)On these findings of fact and conclusions of law andon the entire record I issue the following recommended21ORDERThe RespondentDuroyd Manufacturing IncMtVernon New York its officers agents, successors andassigns shallICease and desist from(a)Refusing to negotiate with the Union refusing tosupply information to the Union and granting wage increases without negotiating with the Union21 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes157(b)Soliciting inciting requesting and assisting employees to file unfair labor practice charges with theobject of nddmg itself of the Union(c)Laying off or otherwise discriminatingagainst employees because they support the Umon(d)Coercively telling its employees it is aware ofunion activitiesand threatening its employees withlayoff and plant closure if they support the Union(e) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the At,(a)On request bargain with the Union as the exclusiverepresentative of the employees in the following appropriate unit concerning terms and conditions of employmerit and if an understanding is reached embody the understanding in a signedagreementAllmachine operators quality control portershelpers packers and shipping clerks at its plant exeluding office clencal employees guards and supervisors as defined in the Act(b)Offer Walter Walag immediate and full reinstatement to his former job or if that job no longer exists toa substantially equivalent positionwithout prejudice tohis senionty or any other nghts or privileges previouslyenjoyed and make him whole foranyloss of earningsand other benefits suffered as a result of the discrimmation against him in the manner set forth in the remedysection of the decision(c) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst hum in any way(d)Preserve and, on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecards,personnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(e)Post at its premises copies of the attached noticemarkedAppendix 22 Copies of the notice on formsprovided by the Regional Director for Region 2 afterbeing signed by the Respondents authorized representativeshallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altereddefaced, or covered by any other matersal22 IfthisOrder is enforced by a Judgment of a United States Court ofAppealsthewords in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board 158DECISIONSOF NATIONALLABOR RELATIONS BOARD(f)Notify the Regional Director in writing within 20IT IS FURTHER ORDERED that the complaint is disdays from the date of this Order what steps the Remissed insofar as it alleges violations of the Act notspondent has taken to complyfound herein